Citation Nr: 1424261	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  09-42 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a coccyx fracture.

2.  Entitlement to service connection for endometriosis with adhesions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to July 1997, from September 1998 to February 1999, and from March 2005 to April 2006, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2010, the Veteran and her spouse testified before an RO Decision Review Officer (DRO).  In May 2013, the Veteran testified at a Video Conference hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  Transcripts of the hearings are of record.  

In correspondence dated in March 2014, the Board advised the Veteran that the VLJ who conducted the Video Conference hearing was no longer with the Board, and informed her that she was entitled to another hearing if she desired.  The letter also informed the Veteran that the Board would assume she did not desire another hearing if she did not respond to the letter within 30 days.  As a response has not been received from the Veteran to date, the Board is proceeding accordingly.

In August 2013, the Board remanded the current issues for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the claims on appeal.

The Veteran testified during both her August 2010 DRO hearing and her May 2013 Board hearing that she began experiencing severe pelvic pain during her active duty service in the summer of 2005.  She asserted that her pain was caused by endometriosis, pelvic adhesions, and the Lupron injections and mefanamic acid she was given to treat those conditions.  In December 2012, a VA medical opinion was requested to determine whether the Veteran had ever been diagnosed with endometriosis and whether her pelvic pain and adhesions had been aggravated by her active duty service.  The VA physician found that the Veteran had never been diagnosed with endometriosis, and opined that her adhesions and pelvic pain did not appear to be truly aggravated by her service.  He stated that the symptoms appeared to be due to natural progression, due to the typical presentation of her adhesions and chronic pelvic pain.  The Board finds that an addendum opinion is required to clarify the physician's findings regarding the natural progress of chronic pelvic pain and adhesions, and to address the Veteran's assertion that the medication she received during service in 2005 worsened her condition.

Turning to the claim of entitlement to service connection for residuals of a fractured coccyx, the Board requested, in its August 2013 remand of the issue, that the Veteran be afforded a medical examination to determine the nature of any "low back" disorder.  During her VA spine examination in September 2013, the Veteran denied any ongoing low back problems or condition related to her active military service.  However, it is unclear whether the Veteran associated that question with her claim for residuals of a fractured coccyx, as another back issue had also been remanded for an examination, and there was no specific discussion of the coccyx injury.  On remand, therefore, the Veteran should be afforded a VA examination that specifically addresses her claim of suffering residuals of a fractured coccyx, the onset of which she asserts was in April 2006.

Updated VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records relevant to the Veteran's claims from September 2013 to the present.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, return the claims file to the VA physician who provided the December 2012 medical opinion on the Veteran's pelvic pain and adhesions, if available.  Following review of the claims file and the December 2012 C&P examination report, the physician should explain the medical basis for his conclusion that the Veteran's symptoms of pelvic pain and adhesions were the result of the natural progression of those conditions, and were not aggravated by military service.  Specifically, the physician should explain why he considered the presentation of those conditions during 2005 "typical."

Additionally, the physician should address the Veteran's contention that receipt of Lupron injections and mefanamic acid during that time period worsened her pelvic pain and adhesions, and should explain why that would or would not be the case.

If any opinion cannot be rendered without resorting to mere speculation, the physician should explain why rendering that opinion is not possible or feasible.

If an examination is deemed necessary to respond to the questions posed, one should be scheduled.  If the original physician is not available, the claims file should be provided to another physician to obtain the requested opinions.

3.  Schedule the Veteran for a VA spine examination to specifically address the coccyx.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and the results reported.  The examiner should clearly list any current condition of the coccyx or residual of past coccyx injury identified on examination.

As to each condition identified, the examiner should offer an opinion as to whether it is at least as likely as not (50% or greater probability) that such condition is causally related to service, to include the Veteran's report of injuring her coccyx when performing sit-ups during physical training in April 2006. 

If no opinion can be rendered without resorting to mere speculation, the examiner should explain why rendering an opinion is not possible or feasible.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits 
sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



